UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4775


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVON RAHEEM MILLER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00332-WO-1)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Eugene E. Lester, III, SHARPLESS MCCLEARN LESTER DUFFY, PA,
Greensboro, North Carolina, for Appellant. Matthew G.T. Martin, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Raheem Miller appeals the 108-month sentence imposed after he pled guilty,

pursuant to a plea agreement, to being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2). Miller argues that the district court erroneously enhanced

his offense level by applying the kidnapping cross-reference under U.S. Sentencing

Guidelines Manual (USSG) §§ 2A4.1, 2K2.1(c)(1)(A), 2X1.1(a) (2018). We affirm.

       “We review a sentence imposed by the district court under a deferential abuse-of-

discretion standard.” United States v. St. Louis, 889 F.3d 145, 158 (4th Cir. 2018). When

reviewing a district court’s determinations under the Sentencing Guidelines, “we review

questions of law de novo, and questions of fact for clear error.” Id. “At sentencing, the

government has the burden to prove a cross-referenced offense by a preponderance of the

evidence.” United States v. Slager, 912 F.3d 224, 232 (4th Cir. 2019) (cleaned up). “We

accord the district court’s credibility determinations great deference.” United States v.

Bolton, 858 F.3d 905, 913 (4th Cir. 2017) (internal quotation marks omitted).

       At sentencing, the Government presented evidence that, on the night of the incident

giving rise to the firearm charge, Miller—who admitted he was under the influence of

cocaine and that this likely dramatically enhanced his behavior—became angry after

discovering people in his home. After entering the home, Miller pointed a firearm at the

occupants and forced them to leave; as one of the female occupants attempted to leave,

Miller grabbed her by the arm and told her to “[s]it the f*#! down.” Miller then locked the

door. The female victim testified that she obeyed Miller’s command out of fear that the

gun was loaded. The district court expressly credited this testimony, along with other

                                             2
evidence establishing the volatility of the situation. On this record, we discern no clear

error in the court’s decision to apply the kidnapping cross-reference. * See N.C. Gen. Stat.

§ 14-39(a)(3) (“Any person who shall unlawfully confine, restrain, or remove from one

place to another, any other person 16 years of age or over without the consent of such

person . . . shall be guilty of kidnapping if such confinement, restraint or removal is for the

purpose of . . . terrorizing the person so confined, restrained or removed.”).

       Accordingly, we affirm the amended judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         After listening to several witnesses testify, the district court expressly recognized
that Miller’s Guidelines range would be the 120-month statutory maximum, even if the
enhancement was inapplicable, because it would apply the “restraint of victim”
enhancement in USSG § 3A1.3. Accordingly, even if the court erred when it applied the
kidnapping cross-reference, that error would be harmless. See United States v. Savillon-
Matute, 636 F.3d 119, 123-24 (4th Cir. 2011) (affirming sentence without reaching claimed
Guidelines error where the record established the court would have reached the same result
even if it had decided the Guidelines issue the other way and the imposed sentence would
be reasonable had the issue been decided in defendant’s favor); see also United States v.
Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (“Any sentence that is within or below a
properly calculated Guidelines range is presumptively reasonable.”).

                                              3